Citation Nr: 0931903	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  09-26 186	)	DATE
	)
	)


THE ISSUE

Whether that part of the June 2007 Board of Veterans Appeals 
(Board) decision denying service connection for heart disease 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).



REPRESENTATION

Moving party represented by:  Thomas E. Kimble, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION




FINDINGS OF FACT




CONCLUSION OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSION




ORDER





                       
____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



